Citation Nr: 1312002	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  He also had various periods of Reserve duty thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a stomach disorder due to service.  In that regard, his recent VA treatment records show many references to stomach ulcers.  Further, the Veteran's service treatment records from his Reserve service shows complaints of stomach pain in October 1987.  The Veteran has not had a VA gastrointestinal examination.  Given the stomach complaint during his Reserve service and his current stomach condition, a VA gastrointestinal examination is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for service connection for an acquired psychiatric disorder, the December 2010 VA psychiatric examination report did not mention the references to anxiety in the Reserve service treatment records.  Specifically, in October 1987 the Veteran was noted to be very anxious.  In February 1988 an impression was made of allergic vs. anxiety urticarial rash.  A new VA examination should be provided that takes into consideration these records. 

The Veteran testified at his hearing that he served for longer periods of active duty in the Reserves than is indicated in the claims folder.  The dates of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) should be verified.

The Veteran's updated VA treatment records should be obtained.  The most recent treatment records in the Veteran's virtual electronic file are dated October 24, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from October 24, 2012, to present.

2.  Take all necessary steps to verify the dates and types of the Veteran's Reserve service, including dates of ACDUTRA and INACDUTRA.  Also obtain the Veteran's certificate of discharge from the United States Naval Reserve in 1988.

3.  When the above actions have been accomplished afford the Veteran a VA gastrointestinal examination.  The claims file should be made available and reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current chronic gastrointestinal disorder is related to any incidence in service, including the Veteran's complaints of stomach pain in October 1987.  A full and complete rationale for all opinions expressed is requested. 
3.  Then, afford the Veteran a VA psychiatric examination.  The claims file should be made available and reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current chronic psychiatric disorder is related to any incidence in service, including the references to anxiety in the February 1987 and October 1988 service treatment records.  A full and complete rationale for all opinions expressed is requested. 

4.  Thereafter, if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

